DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are still pending in this Application. 
Response to Amendments/Remarks
The amendments to the drawings are acceptable and entered. 
Applicant’s argument/remarks, on pages 8-10, with respect to rejections to claims 1-4 under 35 USC § 112(a) and 112(b) have been fully considered and are persuasive. Therefore, rejections to the claims under 35 USC § 112 (a)-(b)have been withdrawn. The amendments overcome the rejections.
Applicant’s argument/remarks, on pages 10-12, with respect to rejections to claims 1-4 under 35 USC § 101 have been fully considered but they are respectfully not persuasive. However, the rejections to the claims under 35 USC § 101 have been withdrawn based on the Examiner’s amendments below. The Examiner’s amendments overcome the rejections.	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene Kwon (reg, no. 62422) on 07/05/2022.
The Application has been amended as follows:
Please amend claims 1-2 and 5-6 as follows:

1. (Amended) A numerical control apparatus for a machine tool that performs tapping with a spindle and a feed axis being synchronized with each other, the numerical control apparatus comprising:
	a numerical control circuit that interprets a tapping program and outputs a position command value of the spindle;
	an acceleration learning circuit that calculates and outputs a command acceleration of the spindle during tapping;
	an acceleration/deceleration processing circuit that applies an acceleration/deceleration process to the position command value input from the numerical control circuit based on the command acceleration input from the acceleration learning circuit to calculate a post-acceleration/deceleration position command value;
	a position control circuit that calculates a speed command value based on the post-acceleration/deceleration position command value input from the acceleration/deceleration processing circuit;
	a speed/torque control circuit that calculates a motor torque command value from the speed command value input from the position control circuit; and
	a current control circuit that calculates a motor current command value of a spindle motor from the motor torque command value input from the speed/torque control circuit, wherein the current control circuit causes electric current of the current command value, which is calculated based on both the position command value of the spindle output from the numerical control circuit and the command acceleration calculated in the acceleration learning circuit, to flow in the spindle motor to control a position of the spindle motor so that a synchronization error of the feed spindle and the feed axis is reduced and a tapping machining error is accordingly decreased;
	wherein the acceleration learning circuit outputs: 
	 	an initial command acceleration, which is smaller than a calculated command acceleration for a next tapping, as the command acceleration, in response to determining that one or more state quantities of the spindle motor satisfies a condition, to the acceleration/deceleration processing circuit, and
		the calculated command acceleration for the next tapping, as the command acceleration, in response to determining that the one or more state quantities of the spindle motor does not satisfy the condition as the command acceleration, wherein the command acceleration for next tapping is calculated as A[n + 1] using a target motor torque command value Tg, a peak value |T| of the motor torque command value, a command acceleration A[n] for present tapping, and a convergence factor α by a following equation (1):
	A[n + 1] = A[n] + A[n] × (Tg -| T |) × α ….. (1), and
	wherein the convergence factor satisfies a relationship of 0 < α ≤ 1.

	2. (Amended) The numerical control apparatus according to claim 1, wherein,
	the one or more state quantities of the spindle motor includes the motor current command value calculated by the current control circuit, and
	the acceleration learning circuit outputs, as the command acceleration, the initial command acceleration to the acceleration/deceleration processing circuit, when the motor current command value is 0.	
	5. (Amended) A numerical control method for a machine tool that performs tapping with a spindle and a feed axis being synchronized with each other, the numerical control method comprising:
	interpreting a tapping program and outputting a position command value of the spindle; 	
 	calculating a command acceleration of the spindle during tapping;
	applying an acceleration/deceleration process to the position command value based on the calculated command acceleration to calculate a post-acceleration/deceleration position command value;
	calculating a speed command value based on the calculated post-acceleration/deceleration position command value;
	calculating a motor torque command value from the speed command value; and
	calculating a motor current command value of a spindle motor from the calculated motor torque command value,
	causing electric current of the motor current command value, which is calculated based on both the position command value and the spindle and the command acceleration of the spindle, to flow in the spindle motor to control a position of the spindle so that a synchronization error of the feed spindle and the feed axis is reduced and a tapping machining error is accordingly decreased;
	wherein the calculating a command acceleration of the spindle during tapping comprises, using an initial command acceleration, which is smaller than a calculated command acceleration for a next tapping, as the command acceleration in response to determining that one or more state quantities of the spindle motor satisfy a condition, and
	using the calculated command acceleration for the next tapping, as the command acceleration, in response to determining that the one or more state quantities of the spindle motor do not satisfy the condition, wherein the command acceleration for next tapping is calculated as A[n + 1] using a target motor torque command value Tg, a peak value |T| of the motor torque command value, a command acceleration A[n] for present tapping, and a convergence factor α by a following equation (1):
	A[n + 1] = A[n] + A[n] × (Tg -| T |) × α ….. (1), and
	wherein the convergence factor satisfies a relationship of 0 < α ≤ 1.

	6. (Amended) The numerical control method according to claim 5,
	wherein the one or more state quantities of the spindle motor is the motor current command value, and
	wherein the initial command acceleration is used as the command acceleration when the motor current command value is 0.

Allowable Subject Matter/Reasons of Allowance
Claims 1-8 are considered as allowable subject matter.  
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the
reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including numerical control apparatus for a machine tool that performs tapping with a spindle and a feed axis being synchronized with each other, the numerical control apparatus comprising:
	“…an acceleration learning circuit that calculates and outputs a command acceleration of the spindle during tapping;
	an acceleration/deceleration processing circuit that applies an acceleration/deceleration process to the position command value input from the numerical control circuit based on the command acceleration input from the acceleration learning circuit to calculate a post-acceleration/deceleration position command value;
	….and
	a current control circuit that calculates a motor current command value of a spindle motor from the motor torque command value input from the speed/torque control circuit, wherein the current control circuit causes electric current of the current command value, which is calculated based on both the position command value of the spindle output from the numerical control circuit and the command acceleration calculated in the acceleration learning circuit, to flow in the spindle motor to control a position of the spindle motor so that a synchronization error of the feed spindle and the feed axis is reduced and a tapping machining error is accordingly decreased;
	wherein the acceleration learning circuit outputs: 
	 	an initial command acceleration, which is smaller than a calculated command acceleration for a next tapping, as the command acceleration, in response to determining that one or more state quantities of the spindle motor satisfies a condition, to the acceleration/deceleration processing circuit, and
		the calculated command acceleration for the next tapping, as the command acceleration, in response to determining that the one or more state quantities of the spindle motor does not satisfy the condition as the command acceleration, wherein the command acceleration for next tapping is calculated as A[n + 1] using a target motor torque command value Tg, a peak value |T| of the motor torque command value, a command acceleration A[n] for present tapping, and a convergence factor α by a following equation (1):
	A[n + 1] = A[n] + A[n] × (Tg -| T |) × α ….. (1), and
	wherein the convergence factor satisfies a relationship of 0 < α ≤ 1”.	
The reasons for allowance of Claim 5 are that the prior art of record, including the
reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including 
A numerical control method for a machine tool that performs tapping with a spindle and a feed axis being synchronized with each other, the numerical control method comprising:
	“…calculating a command acceleration of the spindle during tapping;
	calculating a motor current command value of a spindle motor from the calculated motor torque command value,
	causing electric current of the motor current command value, which is calculated based on both the position command value and the spindle and the command acceleration of the spindle, to flow in the spindle motor to control a position of the spindle so that a synchronization error of the feed spindle and the feed axis is reduced and a tapping machining error is accordingly decreased;
	wherein the calculating a command acceleration of the spindle during tapping comprises, using an initial command acceleration, which is smaller than a calculated command acceleration for a next tapping, as the command acceleration in response to determining that one or more state quantities of the spindle motor satisfy a condition, and
	using the calculated command acceleration for the next tapping, as the command acceleration, in response to determining that the one or more state quantities of the spindle motor do not satisfy the condition, wherein the command acceleration for next tapping is calculated as A[n + 1] using a target motor torque command value Tg, a peak value |T| of the motor torque command value, a command acceleration A[n] for present tapping, and a convergence factor α by a following equation (1):
	A[n + 1] = A[n] + A[n] × (Tg -| T |) × α ….. (1), and
	wherein the convergence factor satisfies a relationship of 0 < α ≤ 1”. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The closest/relevant art was cited in the previous non-final office action.  
Conclusion	
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116